SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 17, 2012 SCIO DIAMOND TECHNOLOGY CORPORATION (Exact name of Registrant as specified in its charter) Nevada 000-54529 45-3849662 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 411 University Ridge Suite D Greenville, SC 29601 (Address of principal executive offices) Phone: (864) 751-4880 (Registrant’s Telephone Number) Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Avenue, 1st Floor San Diego, CA 92101 Phone: 619.688.1715 Fax: 619.688.1716 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c))[Missing Graphic Reference] Page - 1 SCIO DIAMOND TECHNOLOGY CORPORATION Form 8-K Current Report ITEM7.01 REGULATION FD DISCLOSURE Press Releases On January 17th, 2012, Scio Diamond Technology Corporation (the “Company”) issued a press release announcing the successful completion of the Company’s participation as a presenter at the 14th Annual ICR XChange Conference in Miami, Florida.The press release offers a recap of the presentation, which is also available on the Company’s website, www.sciodiamond.com.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on
